Citation Nr: 1603913	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-37 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel



INTRODUCTION

The Veteran served on active duty from June 1997 to January 2005.  He is the recipient of numerous awards and decorations, including the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial disability rating of 30 percent, effective November 20, 2007, the date of receipt of the Veteran's claim, and awarded an increased rating of 10 percent for a lumbar strain disability, effective November 20, 2007.  The Veteran subsequently appealed with respect to the propriety of the assigned ratings.  During the pendency of his appeal, a September 2009 rating decision increased the Veteran's rating for his PTSD to 50 percent and increased his rating for his lumbar strain to 30 percent, both effective November 20, 2007.   

The Board remanded the increased rating claims in August 2011 for additional development.  Subsequently, in an October 2012 decision, the Board noted that a claim of entitlement to a TDIU was reasonably raised by the evidence of record in regard to the Veteran's PTSD and lumbar spine disabilities.  Therefore, the Board assumed jurisdiction over the issue of entitlement as part and parcel of the claims for increased ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this same action, the Board remanded all issues on appeal, i.e., entitlement to a rating in excess of 20 percent for lumbar strain, entitlement to an initial rating in excess of 50 percent for PTSD with major depressive disorder, and entitlement to a TDIU, for further development.  

In a February 2014 decision, the Board denied higher ratings for the Veteran's PTSD and lumbar strain disabilities and again remanded the issue of entitlement to TDIU for additional development.  Such issue now returns to the Board for final appellate review.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  
 
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	
 
VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters provided to the Veteran in May 2013 and July 2014  advised him of the evidence and information necessary to substantiate his TDIU claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

The Board acknowledges that such notice letters were not provided prior to the adverse determination on appeal.  However, after the issuance of such notice, the Veteran's TDIU claim was readjudicated in the September 2013 and September 2014 supplemental statements of the case.  Accordingly, any timing deficiency has been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  In turn, no further development is required with respect to the duty to notify.
 
Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
 
The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Furthermore, the Veteran has been afforded numerous examinations during the appeal period that address the impact that his service-connected disabilities have on his ability to secure and follow a substantially gainful occupation.  In this regard, the Board finds that such VA examinations, to include the opinions offered therein, are adequate to decide the instant claim because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and complete mental status or physical examinations, as appropriate.  Moreover, such reports provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's TDIU claim and no further examination is necessary.

Finally, the Board finds that there was substantial compliance with the October 2012 and February 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order. Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required. See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

The Board initially remanded the issue in October 2012 in order to provide the Veteran with appropriate VCAA notice for the claim of entitlement to TDIU and to provide him with VA examinations in order to determine whether his service-connected disabilities precluded him from securing or maintaining gainful employment.  Additionally, the Veteran was to be provided an opportunity to identify any private treatment records and the AOJ was to obtain updated VA treatment records.  As noted above, VCAA content-compliant notification was provided to the Veteran in May 2013.  Such letter also requested that the Veteran submit, or authorize VA to obtain, any outstanding private treatment records.  Furthermore, the AOJ obtained updated VA treatment records dated through August 2013 and, finally, the Veteran was afforded VA examinations in August 2013 to address the impact his service-connected disabilities had on his ability to secure and follow gainful employment.

However, in the February 2014 remand, the Board noted that the August 2013 VA examiner acknowledged that the Veteran's left shoulder disability affected his ability to work, but did not provide any additional information.  In addition, the Board noted that it was unclear whether the Veteran had been employed during the appeal period.  As such, the Board again remanded the case in order to provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, and to obtain an addendum opinion so as to determine the impact his service-connected left shoulder disability had on his ability to secure and follow a substantially gainful occupation.  The Veteran was provided with a VA Form 21-8940 in July 2014 and returned the completed form that same month.  In addition, the Veteran was provided with a VA examination in August 2014 that adequately addresses the Board's inquiry. 

Accordingly, the Board finds that there has been substantial compliance with the Board's remand directives and, therefore, no further remand is necessary. See Stegall, supra; D'Aries, supra.

Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duties under the VCAA. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).
 
Entitlement to TDIU
 
In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A.  § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 

For the entire appeal period stemming from the Veteran's November 2007 claim, the Veteran is service-connected for PTSD at 50 percent, lumbar strain at 20 percent, left shoulder strain at 0 percent, and carpal tunnel syndrome of the left and right wrists, each evaluated at 0 percent.  His combined disability rating is 60 percent.  Even in consideration of the principles articulated in 38 C.F.R. § 4.16(a) pertaining to those disabilities that may be considered as one, the Veteran does not meet the criteria for schedular TDIU under 38 C.F.R. § 4.16(a).
 
Even so, a total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  However, in this case, the evidence does not reflect that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In his July 2014 application for a TDIU, the Veteran reported that completed four years of high school, but did not have any additional education or training.  However, the record shows that he had also completed certification at cosmetology barber school during the appeal period.  He indicated that his PTSD and back disability rendered him unemployable as of September 2013.  The Veteran further reported that he last worked full-time as an instructor for Florida Technical College from June 2011 to September 2013 and had lost one week due to illness.  As will be discussed below, the record reflects that the Veteran was also employed as an order filler and/or forklift unloader for Walmart and/or a barber/hairstylist through approximately March 2010.  Furthermore, at examinations conducted in August 2013 and August 2014, it was noted that the Veteran was teaching at cosmetology school.

A November 2007 VA medical record reflects the Veteran's report that he had worked at a Walmart distribution center since March 2007 as order filler, which required no interaction with customer and minimal interaction with co-workers.

A December 2007 VA back examination report showed that the Veteran was employed full-time as a forklift unloader for Walmart.  He reported that he had lost one week of work over the prior year.  The examiner noted that the Veteran's service-connected back disorder had significant effects on his usual occupation in that he would have problems with lifting and carrying due to pain and could not perform heavy lifting.

A December 2007 letter from the Veteran's brother reflects that, while he had to take a week off from work in July 2007, the Veteran continued working at a Walmart Distribution Center as an order filler.  The position involved bending and walking for 11 to 12 hours a day, and lifting boxes from 5 to 80 pounds.

The Veteran was provided with a VA psychiatric examination in April 2008.  At such time, he reported that he had completed certification at cosmetology barber school.  At the time of the examination, he was still working at the Walmart distribution center, unloading trucks.  The examiner noted that poor social interaction would affect his occupational functioning; however, the Veteran had a good relationships with his wife and his brother, and had regular communication with his parents in Puerto Rico.  He was oriented to time, place, and person.  His thought content was unremarkable, he had no delusions, and had average intelligence.  There was no inappropriate or obsessive/ritualistic behavior and no panic attacks or suicidal or homicidal ideation.  The Veteran had good personal hygiene.  The examiner assigned a Global Assessment of Functioning (GAF) score of 55.  The examiner found that the Veteran's service-connected PTSD resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but with generally satisfactory functioning, and that the Veteran was generally functioning within his most common environments, which included work and home.  There were intermittent periods of inability to perform when confronted with cued-memories or other situations that elicit such.

In December 2008, the Veteran reported increased back pain, and that he was wearing a back brace at work.  VA medical records showing psychiatric treatment from February 2008 to September 2009 reflect the Veteran's reports that he worked as a forklift and a barber.  The Veteran was assigned a GAF of 55 throughout this time period.

In March 2010, the Veteran was hospitalized for four days for suicidal ideation after losing his job.  At the time of discharge, the Veteran was alert and oriented and his affect and mood were stable.  He denied suicidal and homicidal ideations.

The Veteran was provided with a VA spine examination in November 2011.  He reported occasional spasms that would last for a day or two every few months. 
The Veteran stated that his flare-ups were usually caused by overexertion bending or twisting movements.  He had not had any incapacitating episodes within the prior 12 months.  The examiner found that the Veteran's back disability would affect his ability to stand or sit for extended periods, and to lift and carry objects.  

The Veteran was provided with a VA PTSD examination in January 2012.  The examiner found that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity and assigned a GAF of 55. The examiner noted that the Veteran, a licensed cosmetologist, had to stop working full-time as a hairstylist due to his back pain, but that he still did hair a few times a month.  He was employed as a teaching assistant at a cosmetology school.  He reported that he was laid off from his job at Walmart in 2010.  The Veteran had no impairment of memory, judgement or abstract thinking, no difficulty in understanding complex commands or gross impairment in thought processes or communication. His appearance and hygiene were good.  He was oriented to time, place and person.  He had no grossly inappropriate behavior or intermittent inability to perform activities of daily living.  The Veteran was competent to manage his own financial affairs.

VA medical records showing treatment from July 2012 to July 2013 reflect the Veteran's reports that he was doing better overall emotionally and working steadily. He had been employed as an instructor at a local cosmetology school which he found enjoyable. The Veteran was alert and oriented in all realms and had no suicidal or homicidal ideation or psychotic symptoms. He appeared well groomed, ambulated independently, and was casually attired.  The examiner noted that the Veteran was friendly, talkative, cooperative, and maintained good eye contact. Speech was at a normal rate, volume and tone, and his thought processes seemed logical, relevant, and goal directed.  Insight, judgment, and  impulse control were adequate.  Memory was intact. During this time, the Veteran was assigned a GAF scores of 55 and 58.  

The Board notes that the Veteran was hospitalized for a week in May 2013 for exacerbation of his PTSD symptoms, including depression and anxiety.  When admitted, he was assigned a GAF score of 45.  Following his discharge, however, the Veteran reported that he was doing better and felt that admission was beneficial as overall he was feeling less depressed. He reported a decrease in severity of depressed mood and frequency of nightmares and flashback. He denied suicidal or homicidal ideation.  He was planning to return to work on in June 2013, and had some anxiety related to it.  The Veteran was alert, adequately dressed and groomed. He was calm and cooperative.  His speech was normal in rate and volume.  Attention, concentration, and memory were normal.  Thought process and content was normal.  Judgment and insight were good, and the Veteran was oriented to person, place, situation, and date.  At that time, the Veteran was assigned a GAF of 55.

The Veteran was afforded a VA spine examination in August 2013.  He indicated that he had flare-ups as a result of any twisting motion of the lumbar spine that would cause muscle spasms and that he would need to rest in bed for two days. The examiner found that the Veteran's service-connected back disability would preclude him from manual labor including heavy lifting of 40 pounds or greater, but he could perform sedentary occupational activities.  The Veteran taught at a cosmetology school four days per week. A contemporaneous VA shoulder and arm examination reflected the Veteran's reports that if he lifted something, his left shoulder would "pop."  He noted that he had pain if he turned his arm a certain way or laid on it.  With regard to service-connected his bilateral carpal tunnel syndrome, the Veteran reported numbness in his hands at night from the elbow to the wrist, primarily on the right side. He noted numbness in both hands, more on the right, in the morning. He wore wrist splints occasionally.  The examiner opined that the Veteran's bilateral carpal tunnel syndrome did not impact his ability to work.

An August 2013 psychiatric examiner noted that the Veteran was diagnosed with PTSD and major depressive disorder, and opined that, due to the fact that the Veteran's PTSD and depression had an overlap in symptoms and exist concurrently, the portion of each symptom that was attributable to a particular condition at any given time could not be delineated. 

The Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability. See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so).  As such, the symptoms associated with the Veteran's depression are considered to be service-connected.

The examiner concluded that the Veteran's service-connected PTSD resulted in occupational and social impairment with reduced reliability and productivity.  He assigned a GAF score of 55.  The Veteran reported that a typical day involved four hours in the mornings and evenings teaching cosmetology at Florida Technical College which he had done for the prior two years. The Veteran, a licensed cosmetologist, had to stop working full-time as a hairstylist due to his back pain but was employed as a teaching assistant at a cosmetology school. The examiner opined that the Veteran's level of impairment due to service-connected PTSD did not rise to the level of total unemployability.

An August 2014 VA opinion shows that the Veteran would have some limitation in terms of lifting overhead due to pain attributed to his left shoulder disability, but that he was right hand dominant and would be able to work in environments. The examiner noted that the Veteran was teaching at cosmetology school. 

In the instant case, the evidence reflects that the Veteran was working throughout the appeal period. He was employed by Walmart full time until approximately March 2010, and worked as an instructor at a cosmetology school from June 2011 to at least September 2013.  While the Veteran had an exacerbation of his PTSD symptoms in March 2010 that appeared to be related to the loss of his job, this was a reaction to losing his job and did not cause the job loss.  In January 2012, the Veteran reported that he had been working as a hairstylist, and had to stop due to back pain.  However, he indicated that he subsequently worked as an instructor at a cosmetology school, and was still working in this position at the time of the most recent examination.  The Veteran has not provided any evidence that his employment has been less than gainful.  While the evidence reveals that the Veteran's service-connected disabilities have significant effects on his occupation, the evidence of record clearly shows that the Veteran has been employed for most of the appeal period.  The evidence simply does not show that he has been unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.   

To the extent that the Veteran may have had periods of unemployment during the appeals period, the Board finds that the evidence of record does not show that his service-connected disabilities were severe enough to render him unable to secure or maintain employment. 

While the evidence reflects that the Veteran's service-connected PTSD caused some occupational impairment, the medical evidence of record does not support a finding that the Veteran was unable to work due to PTSD.  Throughout the appeal period, the Veteran was oriented to time, place, and person with no impairment of memory, judgement or abstract thinking, and no difficulty in understanding complex commands or gross impairment in thought processes or communication. The Veteran had good personal hygiene.  He was able to manage his own finances.  His mental status examinations and cognitive abilities reflected by treatment records and examination reports do not reflect a level of impairment that would preclude him from obtaining or maintaining gainful employment.  Notably, the psychiatric examiners did not find him unable to maintain employment.

The determination that the Veteran was able to work is also supported by the majority of GAF scores assigned during the appeal period.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.  The Veteran was primarily assigned GAF scores of 55.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

The Board acknowledges that the Veteran had two periods of time when his symptoms of PTSD were exacerbated-in March 2010 and May 2013.  In May 2013, the Veteran was assigned a GAF score of 45.  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  However, the medical evidence of record reflects that the Veteran was hospitalized in both instances for less than a week and that when he was discharged he was stable.  The Board does not find that these two brief periods of time are reflective of overall impairment due to the Veteran's PTSD over the appeals period.

The medical evidence of record reflects that the Veteran's other service-connected disabilities-his back disability, bilateral carpal tunnel syndrome, and left shoulder disability-result in some physical limitations, such as limitations in lifting, and standing or sitting for extended periods.  The Veteran reported flare-ups lasting only a few days, but no incapacitating episodes.  He reported that, as a result of his back pain, he had to stop working full-time as a hairstylist.  However, he was able to obtain and maintain employment as an instructor at a cosmetology school.  As noted above, there is no evidence that this employment is less than gainful.

Furthermore, the Board finds that the Veteran's service-connected disabilities in combination do not render him unable to secure and follow a substantially gainful occupation.  Specifically, his PTSD results in some limitation insofar as he was noted to have poor social interaction and occupational impairment with reduced reliability and productivity.  Additionally, the Veteran's physical disabilities pertaining to his back, left shoulder, and bilateral carpal tunnel syndrome result in difficulty with an ability to stand or sit for extended periods, and to lift and carry objects.  However, even considering such disabilities in combination, the Board finds that, despite such limitations, the Veteran has been able to work as an instructor or teaching assistant at a cosmetology school during the appeal period.  There is no indication that such disabilities in combination would preclude him from working in a similar position consistent with his education and work history.

Therefore, based on the foregoing as well as the fact that the Veteran was able to find employment and maintain this employment during the appeal period, the Board finds that the Veteran's service-connected disabilities, either singularly or jointly, do not render him unable to secure and follow a substantially gainful occupation.  Consequently, the preponderance of the evidence is against referral to the director of C&P for consideration of a TDIU under 38 C.F.R. § 4.16 (b).  It follows that there is not such a balance of the positive evidence with the negative evidence to otherwise permit a favorable determination on this issue. 38 U.S.C.A. § 5107(b).


ORDER

A TDIU is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


